Title: From Thomas Jefferson to Julius Oliver, 13 July 1820
From: Jefferson, Thomas
To: Oliver, Julius


Sir
Monticello
July 13. 20.
The death of mr Cathalan, which happened about the date of my letter to him of May 26. was not known to me until 3. months after. I learned it with that deep regret which a friendship of 35. years was calculated to produce. his long and faithful services succeeding to those of his respected father, as Consul of the US. had proved his value to those who like myself, had had occasions of official intercourse with him; and a personal, and intimate acquaintance with him had given me peculiar opportunities of knowing also his private worth. uninformed as I was, at the time of hearing of his death. of the persons who might succeed to his business, I wrote to mr Dodge, the chancellor of the Consulate, on the 22d of August, to pray his attention to the subject of the letter I had addressed to mr Cathalan on the 26th of May. it was not until the 24th of Octob. that the reciept of Made Samatan’s letter informed me she had been so kind as to commit my commissions to you. and I have now the pleasure to acknolege the reciept of your letters of Sep. 27. & Oct. 9.   thank you for the very satisfactory manner in which you have been so good as to execute what I had requested of my deceased friend. the wines and other articles arrived safely and in good condition and were entirely approved in their qualities and prices. I have to thank you too for your kind offers of service to me. my little wants are such as to give more trouble than profit, and having been previously committed to mr Dodge, the successor to the consulship. I address to him again my supply for this year. his official connections too with the vessels of the US. visiting your port, give him peculiar facilities for expediting my little commissions.  the vin clairette de Lìmoux of mr Chappier having been pecularly approved, a supply of it is among my commissions to mr Dodge, who would be aided perhaps by your kind information, should he be at a loss to find the quality of wine designated by that name.  I beg you to be assured that my best wishes will ever attend the family and friends of mr Cathalan, and I tender to yourself the assurance of my friendly and respectful salutations.Th: Jefferson